Citation Nr: 0610823	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  00-12 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, currently evaluated as 20 percent disabling from 
June 24, 1998 to July 6, 1999, and 30 percent disabling from 
September 1, 1999.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant; Appellant's spouse



ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1957 to 
June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded a hearing before a travel section of 
the Board in June 2004 before a Veterans Law Judge.  
Thereafter the veteran's claim was remanded in September 2004 
for further development.  The veteran's claim has been 
returned to the Board but this Judge is no longer with the 
Board.  The veteran was advised of this fact by letter in 
March 2006, and that he had the right to another hearing 
before a different Veterans Law Judge.  By written noticed 
received at the Board on April 4, 2006, the veteran informed 
the Board that he desires to have a videoconference hearing 
at the RO.  Thus this case is remanded for the RO to schedule 
a videoconference hearing for the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for a 
Videoconference Hearing in accordance with 
applicable procedures.  The veteran and his 
representative, if any, should be provided 
with notice as to the time and place to report 
for said hearing.

2.  Thereafter the case should be returned to 
the Board for further appellate consideration.  
The purpose of this remand is to ensure due 
process of law.  By this remand, the Board 
intimates no opinion, legal or factual, as to 
the ultimate disposition of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

